 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   MEGAN T. HOPKINS, #294141
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: 559-487-5561/Fax: 559-487-5950
 5
     Attorneys for Defendant
 6   CHRISTOPHER SEAN LEE, JR.
 7
 8                           IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                     Case No. 2:19-cr-00184-GEB

12                       Plaintiff,                STIPULATION TO CONTINUE STATUS
                                                   CONFERENCE; [PROPOSED] ORDER
13   vs.
                                                   DATE: February 7, 2020
14   CHRISTOPHER SEAN LEE, JR.,                    TIME: 9:00 a.m.
                                                   JUDGE: Hon. Garland E. Burrell
15                      Defendants.

16
17          IT IS HEREBY STIPULATED by and between the parties hereto through their

18   respective counsel, that the status conference scheduled for December 6, 2019 at 9:00 a.m. be

19   continued to February 7, 2020 at 9:00 a.m.
20          The parties are in the process of exchanging discovery and are actively engaging in plea

21   negotiations. Additional time is needed for defense investigation and preparation. The requested

22   continuance will provide the defense adequate time to evaluate the discovery already received

23   and to confer with the government regarding any additional discovery requests, and will afford

24   the parties time needed to advance plea negotiations.

25          The parties agree that the ends of justice are served by resetting the status conference date

26   outweigh the best interest of the public and the defendant in a speedy trial. Therefore the parties
27   agree that time is excludable pursuant to 18 U.S.C. § 3161(h)(7)(A), (B)(iv).

28
 1
 2                                                Respectfully submitted,
 3                                                MCGREGOR SCOTT
                                                  United States Attorney
 4
 5   DATED: December 3, 2019                      /s/ Timothy Delgado
                                                  TIMOTHY DELGADO
 6                                                Assistant United States Attorney
                                                  Attorney for Plaintiff
 7
 8                                                HEATHER E. WILLIAMS
                                                  Federal Defender
 9
10   DATED: December 3, 2019                      /s/ Megan T. Hopkins
                                                  MEGAN T. HOPKINS
11
                                                  Assistant Federal Defender
12                                                Attorneys for Defendant
                                                  CHRISTOPHER SEAN LEE, JR.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      LEE: Stipulation and [Proposed]       -2-
      Order to Continue Status Conference
 1
 2                                              ORDER
 3   IT IS SO ORDERED that the status conference currently scheduled for December 6, 2019 at
 4   9:00 a.m. is hereby continued to February 7, 2020 at 9:00 a.m. The time period between
 5   December 6, 2019 and February 7, 2020 is excluded under the Speedy Trial Act pursuant to 18
 6   U.S.C. § 3161(h)(7)(A) and (B)(i) and (iv), as the ends of justice served by granting the
 7   continuance outweigh the best interest of the public and the defendant in a speedy trial.
 8   Dated: December 5, 2019
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      LEE: Stipulation and [Proposed]                -3-
      Order to Continue Status Conference
